6:20-cv-00423-JFH Document 115-1 Filed in ED/OK on 08/16/21 Page 1 of 3




                         EXHIBIT 1:
ABANDONMENT ACKNOWLEDGMENT
6:20-cv-00423-JFH Document 115-1 Filed in ED/OK on 08/16/21 Page 2 of 3
   6:20-cv-00423-JFH Document 115-1 Filed in ED/OK on 08/16/21 Page 3 of 3



Count                        Scientific Name                Common Name
000003                       Hystrix cristata               AFRICAN CRESTED PORCUPINE
000011                       Lemur catta                    RING-TAILED LEMUR
000001                       Vulpes vulpes                  RED FOX (INCLUDES SILVER FOX
                                                            & CROSS FOX)
000001                       Vulpes lagopus                 ARCTIC FOX
000006                       Lynx rufus                     BOBCAT
000001                       Camelus dromedarius domestic   DOMESTIC DROMEDARY CAMEL
000005                       Caracal caracal                CARACAL
000001                       Canis latrans                  COYOTE
000001                       Lynx canadensis                CANADIAN LYNX
000001                       Potos flavus                   KINKAJOU
000004                       Mustela putorius furo          DOMESTIC FERRET
000001                       Caluromys philander            BARE-TAILED WOOLLY OPOSSUM
000002                       Atelerix albiventris           FOUR-TOED HEDGEHOG
000007                       Procyon lotor                  RACCOON
000001                       Saguinus midas                 RED-HANDED TAMARIN
000003                       Canis lupus                    GRAY WOLF / GREY WOLF /
                                                            TIMBER WOLF
000003                       Callithrix jacchus             COMMON MARMOSET
000001                       Galago senegalensis            NORTHERN LESSER BUSHBABY
000001                       Canis aureus                   GOLDEN JACKAL
000001                       Macaca mulatta                 RHESUS MACAQUE
000001                       Macaca nemestrina              PIG-TAILED MACAQUE
000001                       Otocyon megalotis              BAT-EARED FOX
000001                       Martes pennanti                FISHER
000002                       Canis lupus familiaris         DOG PUPPY
000001                       Canis lupus familiaris         DOG ADULT
